— Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered October 29, 2008 in a personal injury action. The order, insofar as appealed from, granted in part plaintiffs motion in limine and denied in part defendants’ motion in limine.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Scalp & Blade v Advest, Inc., 309 AD2d 219, 224 [2003]; see also CPLR 5701 [a] [2] [v]). Present — Smith, J.P., Fahey, Carni, Sconiers and Pine, JJ.